UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 20, 2008 B of I HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware 000-51201 33-0867444 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 12777 High Bluff Drive, Suite 100, San Diego, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (858) 350-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01. Other Events. On November 20, 2008, the Board approved an expansion of its common stock buyback program to purchase an additional 500,000 shares of BOFIs 8.3 million outstanding common shares. Item 9.01.Financial Statements and Exhibits (a) Financial Statements: None (b) Pro Forma Financial Information: None (c) Exhibits 99.1Press Release of BofI Holding, Inc. dated November 21, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. B of I HOLDING, INC. Date: November 21, 2008 By: /s/ Gregory Garrabrants Gregory Garrabrants Chief Executive Officer INDEX TO EXHIBITS Press Release of BofI Holding, Inc. dated November 21, 2008.
